           Case
           Case 2:19-cv-01701-GMN-NJK
                2:19-cv-01701-GMN-NJK Document
                                      Document 27
                                               26 Filed
                                                  Filed 09/14/20
                                                        09/11/20 Page
                                                                 Page 1
                                                                      1 of
                                                                        of 2
                                                                           2




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3
     BRIAN IRVIN
 4   Assistant United States Attorney
     501 Las Vegas Blvd. So., Suite 1100
 5   Las Vegas, Nevada 89101
     (702) 388-6336
 6   Brian.Irvin@usdoj.gov

 7   Attorneys for the United States

 8                                     UNITED STATES DISTRICT COURT
                                            DISTRICT OF NEVADA
 9
      Thanh Q. Dam and Ha Thu Ta,
10
                     Plaintiffs,                       Case No. 2:19-cv-01701-GMN-NJK
11          v.
                                                  ORDER    GRANTING
                                                  Stipulation to Extend Deadlines
12   William Barr, Attorney General,              (Third Request) TO EXTEND
                                                  STIPULATION
     Department of Justice, Kevin Maleenan,       DEADLINES
13   Acting Secretary for the Department of
     Homeland Security; Kenneth T. Cuccinelli
14   II, Acting Director, Citizen and Immigration (Third Request)
     Services; Al Gallmann, District Director for
15   the Phoenix Citizenship and Immigration
     Services; Jeanne M. Kent, Filed Office
16   Direct, Las Vegas Citizenship and
     Immigration Services (collectively “Federal
17   Defendants”);
                   Defendants.
18
19           Pursuant to Local Rule IA 6-1, the parties request an extension of time to file their

20 respective motion for summary judgment briefs. This motion is brought less than 21 days before

21 the parties’ deadline to file respective motions for summary judgment; however, good cause exists
22 for the requested extension.

23           This is an APA action wherein Plaintiffs challenge the denial of an application of

24 citizenship. The deadline to file motions for summary judgment is September 11, 2020. Counsel
25 for Plaintiffs and counsel for Defendants have been in discussions regarding the briefing schedule

26 and potential resolution. Specifically, the parties have discussed the possibility of reopening the
           Case
           Case 2:19-cv-01701-GMN-NJK
                2:19-cv-01701-GMN-NJK Document
                                      Document 27
                                               26 Filed
                                                  Filed 09/14/20
                                                        09/11/20 Page
                                                                 Page 2
                                                                      2 of
                                                                        of 2
                                                                           2




 1 proceedings related to the revocation of the I-130 Petition (the final agency action) and the I-485,
 2 Application to Adjust Status, et. al. If the parties are able to reach an agreement, this matter will

 3 be dismissed pursuant to a stipulation. Accordingly, the parties have agreed to extend the deadline

 4 to file their respective motions for summary by seven (7) days, or by September 18, 2020. If the
 5 parties reach an agreement before then, they will submit a stipulation to dismiss.

 6         WHEREFORE, the parties respectfully request that this Court extend the deadline to file

 7 motions for summary judgment by seven (7) days.
 8         Respectfully submitted this 11th day of September 2020.

 9 JEGLAW LTD                                           NICHOLAS A. TRUTANICH
                                                        United States Attorney
10
    /s/ Jon E. Garde                                    /s/ Brian W, Irvin
11 JON ERIC GARDE                                       BRIAN W. IRVIN
   4455 S. Pecos Rd, Ste. B                             Assistant United States Attorney
12 Las Vegas, NV 89121
   Attorney for Plaintiff                               Attorneys for the United States
13
14                                                      IT IS SO ORDERED:

15

16
                                                        Nancy J. Koppe
17                                                      UNITED
                                                        United    STATES
                                                               States      DISTRICT
                                                                      Magistrate Judge JUDGE
18                                                      UNITED STATES MAGISTRATE JUDGE

19                                                              September 14, 2020
                                                        DATED: ________________________

20

21

22
23

24

25
26


                                                       2
